Tilson, Judge:
Tbe appeals fisted in schedule A, attached hereto and made a part hereof, have been submitted for decision upon a stipulation to tbe effect that tbe prices or market values at tbe dates of exportation of tbe instant merchandise at which such or similar merchandise was freely offered for sale to all purchasers in tbe principal markets of China, for export to tbe United States, in usual wholesale quantities and in tbe ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of tbe Tariff Act of 1930, are tbe appraised values less any amount added under duress.
Accepting this stipulation as a statement of fact I find and bold tbe proper dutiable export values of tbe merchandise covered by said appeals to be tbe values found by tbe appraiser, less any amount added under duress. Judgment will be rendered accordingly.